DETAILED ACTION
This office action is in response to amendments 12/28/2020. Claims 1 and 4-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
11. (Currently Amended) The control device according to claim [[3]] 1, wherein the second period is a period before the first period, the third period is a period before the second period, the plurality of transistors includes a first transistor, a second transistor, and a third transistor, and the control circuit turns on the first transistor in the third period, turns on the first transistor and the second transistor in the second period, and turns on the first transistor, the second transistor, and the third transistor in the third period.

Allowable Subject Matter
Claims 1 and 4-20 are allowed.
Regarding Claim 1, the prior art of record, either singularly or in combination, does not

	Regarding Claims 4-19 depend on claim 1, therefore are allowable.
Regarding Claim 20, the prior art of record, either singularly or in combination, does not
disclose or suggest the combination of limitations including “driving a DC motor with a current corresponding to the control signal, wherein the driving includes turning on a first number of transistors among the plurality of transistors in a first period, turning on a second number of transistors, smaller than the first number, among the plurality of transistors in a second period, and turning on a third number of transistors, smaller than the second number, among the plurality of transistors in a third period.”
	The closest prior art Kawamura US 20140217940 A1 teaches a motor configured to 
apply assist force to a steering system;  a torque sensor configured to detect steering torque applied to the steering system;  an inverter device including a semiconductor switching element and configured to drive the motor by driving the semiconductor switching element;  a gate driver power source configured to supply power to a gate drive circuit that drives the inverter device;  and a controller configured to control the inverter device based on the steering torque, wherein, based on an indication of a voltage decrease in the gate driver power source, the controller 
	Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CORTEZ M COOK/Examiner, Art Unit 2846